AMENDMENT TO THE ADVISORS SERIES TRUST FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 23rd day of July, 2013, to the Fund Accounting Servicing Agreement, dated as of June 8, 2006, as amended (the "Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement; and WHEREAS, the parties desire to amend the Agreement on behalf of the series; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit W is hereby superseded and replaced with Amended Exhibit W attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Executive Vice President Coldstream 1 Amended Exhibit W to the Advisors Series Trust Fund Accounting Agreement Name of Series Coldstream Dividend Growth Fund Multiple Series Trust FUND ACCOUNTING, FUND ADMINISTRATION & PORTFOLIO COMPLIANCE, AND CHIEF COMPLIANCE OFFICER (CCO) SERVICES FEE SCHEDULE at July, 2013 Annual Fee Based Upon Average Net Assets Per Fund* basis points on the first $ million basis points on the next $ million basis points on the balance Minimum annual fee:$ per fund §Additional fee of $ for each additional class §Additional fee of $ per manager/sub-advisor per fund Services Included in Annual Fee Per Fund §Daily performance reporting §Advisor Information Source Web portal §USBFS Legal Administration (e.g., registration statement update) CCO Annual Fees* §$ /fund (subject to change based on Board review and approval) §$ / sub-advisor per fund Out-Of-Pocket Expenses Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, third-party data provider costs, postage, stationery, programming, special reports, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, expenses from Board of directors meetings, third party auditing and legal expenses, wash sales reporting (GainsKeeper), conversion expenses (if necessary), and CCO team travel related costs to perform due diligence reviews at advisor or sub-advisor facilities. Additional Services Available but not included above are the following services – Daily compliance testing (Charles River), Section 15(c) reporting, equity attribution, electronic Board materials, and additional services mutually agreed upon. * Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Coldstream 2 Amended Exhibit W (continued) to the Advisors Series Trust Fund Accounting Agreement FUND ACCOUNTING SERVICES SUPPLEMENTAL SERVICES FEE SCHEDULE at July, 2013 Pricing Services §$ Domestic and Canadian Equities/Options §$ Corp/Gov/Agency Bonds/International Equities/Futures/Currency Rates §$ CMOs/Municipal Bonds/Money Market Instruments/International Bonds §$ - Bank Loans §$ - Credit Default Swaps/Swaptions §$ - Basic Interest Rate Swaps §$ /Fund per Month - Mutual Fund Pricing §$ /Foreign Equity Security per Month for Corporate Action Service §$ /Domestic Equity Security per Month for Corporate Action Service §$ /Month Manual Security Pricing (>10/day) Factor Services (BondBuyer) §$ /CMO/Month §$ /Mortgage Backed/Month §$ /Month Minimum/Fund Group Fair Value Services (Interactive Data) §$ on the First 100 Securities/Day §$ on the Balance of Securities/Day NOTE: Prices above are based on using IDC as the primary pricing service and are subject to change.Use of alternative sources may result in additional fees. Advisor’s Signature below acknowledges approval of the fee schedules on this Amended Exhibit W. Coldstream Capital Management, Inc. By: /s/ Erika Yelle Printed Name: Erika Yelle Title: CCO Date: 10/28/2013 Coldstream 3
